EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to an invention non-elected in the reply filed on 2/02/2021. 
The Examiner has canceled the claim in an Examiners amendment below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Claim 15 has been canceled.



Allowable Subject Matter
Claims 1-7, 9-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown by the prior art to have a method for treating biomass in the claimed manner.
Specifically, the configuration of the first reactor unit and the manner in which the impregnation fluid is maintained to a predetermined level while the biomass moves in an upward direction has not been shown in the prior art.  While a vertical fill and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748